Abram Shortway, the respondent here, recovered a judgment in a suit brought in the Passaic Circuit Court against the Erie Railroad Company, the present appellant, under the Federal Employers' Liability act, to recover compensation for injuries received by him while at work in the service of the railroad company, he being a trainman of the corporation. From that judgment the railroad company appealed to the Supreme Court, and that court affirmed the judgment of the Circuit Court. The present appeal is from the judgment of affirmance.
Our consideration of the case leads us to the conclusion that the judgment under review should be affirmed, for the reasons stated in the opinion delivered by the Supreme Court as the basis for its judgment of affirmance; and it will be so ordered.
For affirmance — THE CHIEF JUSTICE, TRENCHARD, CAMPBELL, LLOYD, CASE, DALY, DONGES, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 12.
For reversal — None. *Page 386